DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-10 are pending:
		Claims 1-10 are rejected. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN202010914270.9, filed on 09/03/2020.
Claim Objections
Claims 1-10 are objected to because of the following informalities:   
	Claim 1 recites “the each of at least one bio-trickling filter box”; -- each of the at least one bio-trickling filter box – for clarity and consistency with other claim language.
	Claim 1 recites “a side wall of an end of each”; consider rephrasing to – a side wall of each – for clarity purposes. 
	Claim 1 recites “another end” and Claim 10 recites “the other end”; consider rephrasing claim 1 to – a first end – and rephrasing claim 10 to – the first end – for clarity purposes.
	Claim 6 recites “the anode and the cathode at two of the plurality of battery components which are unconnected are connected”; consider rephrasing for clarity purposes and because the phrase “which are unconnected are connected” is vague. 
	Claim 8 recites “the at least one battery component comprises a plurality of battery components…the plurality of battery components which are unconnected are connected”; consider removing or rephrasing this limitation since it is a duplicate limitation from claim 6. 
	Claim 10 recites “the end of the” to – a second end of the – for clarity purposes. Dependent claims are hereby objected due to dependency from objected claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (TWM529283) in view of Zheng (CN 103999814) in view of Fu (CN 109499352) and further in view of Cooke (US 2016/0351936).
	Regarding claim 1, Wu teaches bio-trickling filter box device (bio trickling filter-microbial fuel cell system; see Entire Abstract) capable of purifying organic wastewater and generating electricity (“capable of…” is recited as an intended use), comprising: 
	a bio-trickling filter box component comprising at least one trickling filter tube (Fig. 1, liquid line 302; see pg. 7), a water pump (Fig. 1, liquid transfer pump 306; see pg. 7), a water tank (Fig. 1, circulating water collecting tank 301; see pg. 7), and at least one bio-trickling filter box (corresponds to a portion of main structure 10 shown in annotated Fig. 1; see pg. 6) (it is interpreted that the bio-trickling filter box can be any kind of enclosure since the claims do not further define the structure of said box), trickling holes (Figs. 1-2, plurality of holes 108; see pg. 6) being evenly distributed in a middle portion each of the at least one bio-trickling filter box (i.e. portion of main structure 10) (see Fig. 1), the water pump (i.e. liquid transfer pump 306) being connected to the at least one trickling filter tube (i.e. liquid line 302), a side wall of an end of each of the at least one trickling filter tube (i.e. liquid line 302) being provided with a leakage hole (corresponds to hole of water droplet sprayer 304), and the at least one trickling filter tube (i.e. liquid line 302) being provided on the at least one bio-trickling filter box (i.e. portion main structure 10); and 
	at least one battery component (corresponds to battery component shown in annotated Fig. 1) that is an integrated tubular column shape (cylindrical structure; see claims) (the battery component shown in Fig. 1 is connected to the portion main structure 10 by flange therefore is integrated), a top portion of each battery component being provided with an opening (Fig. 1, hole 110;  see pg. 6), a water-absorbing hydrogel (polyvinyl alcohol hydrogel; see pg. 7; polyvinyl alcohol hydrogen is water-absorbing) and a conductive, porous ceramic rings (Fig. 1, conductive filing filter materials 104) (“conductive filing filter materials…can be…carbonized ceramic rings…conductive”; see claims; a filter is inherently porous) being arranged in the battery component (i.e. battery component in annotated Fig. 1), the ceramic rings being provided with a cathode (Fig. air cathode membrane electrode 114; see pg. 6) and an anode (Fig. anode rod 115; see pg. 6), conductive wires (Fig. 1, titanium wires 403 and 404; titanium is inherently conductive because it is a metal) on the cathode (i.e. air cathode membrane electrode 114) and the anode (i.e. anode rod 115) respectively (see Fig. 1), the conductive wires (i.e. titanium wires 403 and 404) penetrating from a middle portion of the ceramic rings (i.e. conductive filing filter materials 104) and extending to the opening (i.e. hole 110), and the anode (i.e. anode rod 115) and the cathode (i.e. 114) at two ends of the battery component (i.e. battery component in annotated Fig. 1) being connected by the conductive wires (i.e. titanium wires 403 and 404) and an electric apparatus component (Fig. 1, a digital multi-function electric meter 401; see pg. 7) being connected therebetween (see Fig. 1); 
	wherein the battery component (i.e. battery component in annotated Fig. 1) is provided in the each of at least one bio-trickling filter box (i.e. portion of main structure 10) (see Fig. 1), another end of each trickling filter tube (i.e. liquid line 302) is connected to the water tank (i.e. circulating water collecting tank 301), the water pump (i.e. liquid transfer pump 306) operates to enable water flow to flow through the trickling filter tube (i.e. liquid line 302) (“operates to enable…” is recited a process/method limitation), the water flow passes through the leakage hole and the trickling holes, and drip into the battery component in a water drop manner, so as to supply the electric apparatus component with power (“the water flow passes….so as to supply…” is recited as a process/method limitation).  





Annotated Fig. 1 of Wu

    PNG
    media_image1.png
    751
    736
    media_image1.png
    Greyscale

	Wu does not teach (1) a support bracket; (2) at least one of the tube, the water pump, the water tank and the at least one of the bio-trickling filter boxes fixed on a support bracket; (3) said at least one trickling filter tube being provided with a plurality of leakage holes; (4) said wires being in a wound configuration. 
	In a related field of endeavor, Zheng teaches a circulating water treatment system (see Entire Abstract) comprising a support bracket (steel frame; see pg. 3); and at least one of the tube, the water pump, the water tank and the at least one of the filter boxes fixed on the support bracket (“filtering system disposed on the steel frame”; see pg. 3; the tube, pump, water tank and filter box are a part of the filtering system).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Wu by incorporating a steel bracket (i.e. steel frame) such that tube, pump, tank and filter box are fixed on the support bracket as disclosed by Zheng because it is the simple addition of a known steel frame to a known water treatment system obviously resulting in providing a suitable support means for water treatment equipment with an expectation of success. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	In a related field of endeavor, Fu teaches a biological treatment equipment (see Entire Abstract) comprising a tube (Fig. 1, circulating pipe 9; see pg. 2 in Abstract) with a plurality of leakage holes (Fig. 1, liquid nozzles 10; see pg. 2 in Abstract). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the bio-trickling filter tube of Wu with the bio-trickling tube (comprising plurality of leakage holes) of Fu because it is the simple substitution of one known bio-trickling filter tube means with another known bio-trickling tube means with multiple leakages holes obviously resulting in a suitable spraying means of circulated liquid with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	In a related of endeavor, Cooke teaches a microbial fuel cell (see ¶39) comprising wires being a wound configuration (“wires can be curled or coiled”; see ¶41).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shape of the wires of Wu by changing said shape to a wound shape (i.e. curled or coiled) configuration as disclosed by Cooke because said configuration provides the benefit of enabling a user to easily set the height of each electrode within a container (Cooke, see ¶41). 
	Regarding claim 2, Wu, Zheng, Fu and Cooke teach the bio-trickling filter box device according to claim 1, wherein the battery component is a microbial fuel cell component (microbial fuel cell; Wu, see claims).  
	Regarding claim 5, Wu, Zheng, Fu and Cooke teach the bio-trickling filter box device according to claim 1, 
	Wu does not teach wherein a heat-shrinkable film insulation material is provided on an outer portion of the conductive wires.
	Cooke teaches wherein a heat-shrinkable film insulation material (“insulating material…heat shrink tubing”; see ¶40) is provided on an outer portion of the conductive wires (“the titanium wire is sheathed using an insulating material”; see ¶40).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the wires of Wu by incorporating a heat-shrinkable film insulation material (i.e. sheath) on the wires as disclosed by Cooke because it provides the benefit of protecting said wires (Oxford Definition of insulation, see NPL).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (TWM529283) in view of Zheng (CN 103999814) in view of Fu (CN 109499352) in view of Cooke (US 2016/0351936) and further in view of Shungui (CN 101607781)
	Regarding claim 3, Wu, Zheng, Fu and Cooke teach the bio-trickling filter box device according to claim 1, the ceramic rings (i.e. 104) are located throughout the battery component (see Fig. 2).
	The combination of references does not teach wherein the water-absorbing hydrogel (also referred to a membrane electrode) divides the battery component into the upper half and the lower half, the ceramic rings are located in an upper half and a lower half of the battery component and the upper half is the cathode, and the lower half is the anode. 
	In a related field of endeavor, Shungui teaches a microbiological cell device and municipal sludge disposal method (see Entire Abstract) comprising a separator (membrane/insulating material 3; see pg. 10) dividing the battery component (microbial fuel cell; see pg. 4) into the upper half (corresponds to the top half of microbial fuel cell shown in Fig. 1) and the lower half (corresponds to the bottom half of microbial fuel cell shown in Fig. 1), and the upper half is the cathode (also referred to as “cathode chamber”; see pg. 5), and the lower half is the anode (the lower space is anode chamber; see pg. 5).  
	It have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the battery (i.e. microbial fuel cell) of Wu by rearranging the anode, the cathode and separator (i.e. hydrogel) such that said separator divides the battery, the anode is in the upper half and the cathode is in the lower half as disclosed by Shungi because said configuration is easy to maintain, provides a simple structure, compact, easy to expand and enlarge (Shungui, see pg. 8). Wu as modified by Shungui teaches the ceramic rings in an upper half and lower half because the separator provides the two halves to split the ceramic rings 104 in two separate portions. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (TWM529283) in view of Zheng (CN 103999814) in view of Fu (CN 109499352) in view of Shungui (CN 101607781) in view of Cooke (US 2016/0351936) and further in view of Chen (CN 105958083). 
	Regarding claim 4, Wu, Zheng, Fu, Cooke and Shungui teach the bio-trickling filter box device according to claim 3.
	The combination of references does not teach wherein a coating thickness of the water-absorbing hydrogel is 5 mm to 50 mm.  
	In a related field of endeavor, Chen teaches an oxygen-resistant hydrogel microbial electrode for a microbial fuel cell (see pg. 5) comprising a hydrogel thickness between 0.5 – 20 mm (see pg. 4).
	The examiner takes note of the fact that the prior art range of 0.5-20 mm overlaps the claimed range of 5-50 mm. Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003). MPEP 2144.05.
	It have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the hydrogel thickness of Wu by selecting a hydrogel thickness between 0.5-20 mm as disclosed by Chen because said thickness provides a hydrogel that has good oxygen resistance and excellent electrochemical activity (Chen, see pg. 5). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (TWM529283) in view of Zheng (CN 103999814) in view of Fu (CN 109499352) in view of Cooke (US 2016/0351936) and further in view of Armstrong (USPN 4,119,273).
	Regarding claim 10, Wu, Zheng, Fu and Cooke teach the bio-trickling filter box device according to claim 1, wherein the other end of the trickling filter tube (Fu, i.e. circulating pipe 9) (Wu as modified by Fu teaches the claimed trickling filter tube) which is connected to the water tank is provided with a filter head (Fu, Fig. 1, filter screen 16).
	The combination of references does not teach that the end of the trickling filter tube is provided with a plug.  
	In a related field of endeavor, Armstrong teaches flow distribution system (see Entire Abstract) comprising an end of a tube (Fig. 12, pipe section 416; see C11/L5-10) is provided with a plug (“standard pipe plug”; see C11/L60-66).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the tube of Wu (as modified by Fu) by incorporating a plug to an end of the tube as disclosed by Armstrong because said plug provides the benefit of controlling the flow (Armstrong, see C11/L60-67). 
Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 6, Wu, Zheng, Fu and Cook teach the bio-trickling filter box device according to claim 1, wherein the at least one battery component comprises a plurality of battery components (Wu, see Fig. 1), the plurality of battery components sequentially connected in a manner that the anode at an end of the two ends of any one of the battery components is connected with the cathode at an end of the two ends of another adjacent battery component, and the anode and the cathode at two of the plurality of battery components which are unconnected are connected by the conductive wires and the electric apparatus component is connected therebetween (Wu, see Fig. 1). 
	The combination of references does not teach that the plurality of battery components are horizontally provided in the at least one bio-trickling filter box.
	Lee (WO 2011074892) teaches batteries (also referred to as “microbial fuel cells 20”) horizontally provided in a box (also referred to as “reactor 10”), however it would not have been obvious to modify the batteries of Wu by rearranging said batteries horizontally in the bio-trickling filter box as disclosed by Lee because said configuration would require a complete redesign of the bio-trickling filter tower therefore one of ordinary skill in the art would not have been motivated to combine the two thus claim 6 is indicated as allowable. Dependent claims are indicated allowable for similar reasons. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778